SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K Current Report Pursuant to Section13 or 15(D) of the Securities Exchange Act of 1934 July28, 2015 (Date of earliest event reported) BALL CORPORATION (Exact name of Registrant as specified in its charter) Indiana 001-07349 35-0160610 (State of (Commission (IRS Employer Incorporation) File No.) Identification No.) 10Longs Peak Drive, P.O. Box 5000, Broomfield, CO 80021-2510 (Address of principal executive offices, including ZIP Code) (303) 469-3131 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General InstructionA.2. below): □ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) □ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) □ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) □ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Ball Corporation Current Report on Form 8-K Dated July30, 2015 Item2.02.Results of Operations and Financial Condition. On July30, 2015, Ball Corporation (the “Company”) issued a press release announcing its second quarter earnings for 2015, which results are set forth in the press release dated July30, 2015, and attached hereto as Exhibit99.1. Earnings information regarding the second quarter 2015, as well as information regarding the use of non-GAAP financial measures, are set forth in the attached press release. The information in this Report shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liability of that section, and shall not be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item5.03.Amendments to Articles of Incorporation or Bylaws; Changes in Fiscal Year. On July29, 2015, the Board of Directors of the Company amended the Bylaws to reduce the number of Board members to nine.Exhibit3(ii) attached hereto provides the text of the amended section. Item5.07.Submission of Matters to a Vote of Security Holders. On July28, 2015, the Company held a Special Meeting of Shareholders (“Special Meeting”).Following are the results of the matters voted on by shareholders at the Special Meeting: 1. Approval of the issuance of Ball common stock to shareholders of Rexam PLC ("Rexam") in connection with the proposed acquisition by a wholly owned subsidiary of Ball of all of the outstanding shares of Rexam. For Against Abstain 2. To adjourn the Special Meeting to a later date or time, if necessary or appropriate, to solicit additional proxies in the event there are insufficient votes at the time of such adjournment to approve the issuance of Ball common stock. For Against Abstain Item9.01.Financial Statements and Exhibits. (d)Exhibits. The following are furnished as exhibits to this report: Exhibit3(ii) Amended Language of the Bylaws Exhibit99.1 Ball Corporation Press Release dated July30, 2015 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BALL CORPORATION (Registrant) By: /s/ ScottC. Morrison Name: ScottC. Morrison Title: Senior Vice President and Chief Financial Officer Date:July30, 2015 Ball Corporation Form 8-K July30, 2015 EXHIBIT INDEX Description Exhibit Amended Language of the Bylaws 3(ii) Ball Corporation Press Release dated July30, 2015
